IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 75 EAL 2019
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Published Opinion and Order of
             v.                             :   the Superior Court at No. 599 EDA
                                            :   2016, at 203 A.3d 264 (Pa. Super.
                                            :   2019) entered on January 28, 2019,
DARRYL PRICE,                               :   affirming the Judgment of Sentence
                                            :   of the Philadelphia County Court of
                    Petitioner              :   Common Pleas at No. CP-51-CR-
                                            :   0009035-2014 entered on December
                                            :   30, 2015


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of August, 2019, the Petition for Allowance of Appeal is

GRANTED. The order of the Superior Court is VACATED, and the matter is REMANDED

for further review consistent with Commonwealth v. Hicks, __ A.3d ___, 2019 WL
2305953 (Pa. May 31, 2019).